Citation Nr: 0432031	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a left knee disability.  Appeal to the Board was perfected.  
In March 2003, the veteran personally testified before the 
undersigned Acting Veterans Law Judge, sitting in St. 
Petersburg, Florida.  This matter is again before the Board 
following further evidentiary development directed in its 
September 2003 remand order.

On November 23, 2004, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  VA's duties to notify and assist, consistent with the 
Veterans Claims Assistance Act, VA regulations implementing 
VCAA, and controlling law, have been met.

2.  The earliest medical evidence of degenerative or 
arthritic changes in the left knee is dated many decades 
after active service.

3.  There is no persuasive medical evidence establishing an 
etiological link between active service and the veteran's 
current left knee problems.  


CONCLUSION OF LAW

The veteran's claimed left knee disorder was not incurred in 
active service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, as is the case here.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  



First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a November 2001 
letter, the RO advised the veteran of VA's VCAA duties to 
notify and assist, the veteran's and VA's respective 
responsibilities in claim development, what the evidence must 
show to establish entitlement to service connection for a 
left knee disorder, what evidentiary development had been 
undertaken to date, and what additional evidence is needed.  
This letter was sent well in advance of the rating decision 
from which this appeal arises (issued in June 2002).  The 
veteran apparently responded to this letter, providing some 
relevant medical evidence from private physicians.  The RO 
obtained ship deck logs covering the relevant time period 
during which the veteran purportedly suffered an in-service 
knee injury (June-August 1945).  

Further, subsequently, through the Statement of the Case 
(SOC), the RO provided the veteran a status of the claim; 
explained what additional development had been undertaken to 
date; and explained why the claim remains denied.  It is 
noted that the SOC included 38 C.F.R. § 3.159, which explains 
the veteran's and VA's claim development responsibilities and 
includes a provision requiring VA to ask the veteran whether 
he has any pertinent evidence.  The veteran did not submit 
additional evidence in response to the SOC, but filed an 
appeal to the Board.  In March 2003, the veteran provided 
testimonial evidence at a Board hearing.  Subsequently, the 
Board remanded the case for further evidentiary development.  
In February 2004, the RO sent the veteran a second VCAA 
letter providing him a status of the claim, and explaining 
what evidence is of record, what additional evidence is 
needed, what evidence is required to establish service 
connection, and veteran's and VA's respective 
responsibilities in evidentiary development.  The Board's 
remand directives, which required the RO to obtain additional 
private medical records and to provide the veteran a VA 
compensation and pension (C&P) medical examination, were 
subsequently completed.  Further, during the appeal period, 
the veteran supplied layperson statements in support of the 
claim.      

The Board further notes that, in April 2004, the RO issued a 
Supplemental SOC (SSOC), citing 38 C.F.R. § 3.159, and 
explaining what evidence and information are of record, what 
the evidence must show to result in a favorable determination 
on service connection, and why the claim remains denied.  No 
new lay or medical evidence was received thereafter.  Rather, 
in May 2004, the veteran wrote the RO stating that he has no 
other evidence or information to submit.  

Thus, in sum, through the November 2001 and February 2004 
letters, and the SOC and SSOC, the VA provided the veteran 
ample notice of what is needed to substantiate a service 
connection claim, the veteran's and VA's respective 
responsibilities in claim development, what evidence has been 
obtained, and what evidence is missing.  The veteran also was 
specifically asked to provide any evidence pertaining to the 
claim.  

The Board acknowledges that VCAA notice arguably was 
accomplished with both a pre-AOJ decision letter and various 
post-AOJ decision correspondence (SOC, SSOC, and April 2004 
letter), and not with a single pre-AOJ decision notice.  This 
is, at most, a technical defect that posed no prejudice to 
the veteran.  During the appeal period, VA gave the veteran 
appropriate notice of VCAA requirements, and he had ample 
opportunity during this period to provide relevant evidence 
or to ask VA for assistance in obtaining such evidence.  He 
also had an opportunity to provide lay evidence, and 
exercised this right by testifying at a Board hearing and 
submitting relevant layperson statements.  Moreover, the 
Board reviewed this case in September 2003, and directed 
further evidentiary development, which has been completed.  
Neither the veteran nor his representative submitted 
additional relevant evidence upon the issuance of the SSOC.  
Nor has either argued that there exists relevant evidence not 
of record due to a VCAA notice defect.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted.  
The Board has conducted such an evaluation here and has 
determined that adequate notice was provided, as set forth 
above.  The record is not incomplete due to VA action or 
inaction with respect to VCAA notification.  

As for the duty to assist, it is noted, again, that the RO 
obtained relevant records, which include service medical 
records, service personnel records, layperson statements, and 
post-service medical records, and associated them with the 
claims folder.  The veteran provided pertinent lay evidence.  
He was afforded an appropriate C&P medical examination.  
Nothing in the record indicates that he had identified 
relevant records for which he wanted VA's assistance in 
obtaining to which the VA failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection for a disability is focused 
upon facts, as shown by evidence: (1) existence of a current 
disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when the 
disability in question is manifested to a compensable degree 
within a year after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2004).  

III.  Evidence and Analysis

Essentially, the veteran maintains that his current left knee 
disability is due to an injury involving a slip-and-fall down 
a ladder onboard a ship while in the Navy, in or around June 
1945.  He further maintains that he received treatment at 
"sick bay" after this incident.  See, e.g., veteran's 
testimony in the March 2003 hearing transcript; veteran's 
appeal to the Board (VA Form 9); and statement to Congressman 
P. Kennedy.  

In further support of his contention that he had an in-
service knee injury, the veteran proffered several layperson 
statements, whose authors (a few who are former servicemen; 
most reportedly had known the veteran for many decades; a few 
are the veteran's relatives) indicate, in sum, that the 
veteran told them about an in-service knee injury and in-
service medical treatment therefor, and that they have 
personal knowledge of the veteran's left knee problems over 
the years.  The Board does not dispute that these individuals 
have knowledge of the veteran's left knee problems over the 
years, after service.  However, none of these individuals are 
shown to have served with the veteran during the relevant 
time period; nor has any stated that he or she actually 
witnessed the in-service incident or saw the veteran shortly 
thereafter.  Rather, these statements are based upon what the 
veteran purportedly told the authors over the years.  
Accordingly, the Board finds these statements, while somewhat 
relevant, are not, alone, dispositive as to whether there 
was, in fact, an in-service knee injury.        
     
Further on the issue of the purported in-service knee injury, 
it is noted that the veteran's service medical records are 
completely silent as to such an event.  The service entrance 
medical examination report, dated in February 1945, the day 
of commencement of active duty, documents normal clinical 
findings for the musculoskeletal system.  The separation 
medical examination report, dated in February 1949, the day 
before the date of separation, describes the veteran's lower 
extremities as "normal."  It also is noted that, in March 
1947, the veteran was seen for complaints apparently 
unrelated to the disability now claimed (complaints of 
excessively sweaty hands and feet).  At that time, an 
examiner described the veteran's lower extremities as 
"normal[,] except for [the] skin."         

The record also includes ship deck logs covering the period 
from June, July, and August 1945.  These apparently were 
obtained pursuant to the veteran's request in November 2001.  
They, too, are completely devoid of any reference to the 
veteran having been excused to go to sick bay or an on-board 
knee injury, while injuries of other crewmen are documented 
therein.  

Thus, in sum, the evidence described above neither 
conclusively shows an in-service knee injury, nor documents a 
chronic left knee condition in service.  Nonetheless, a 
favorable determination on service connection would not be 
precluded if medical evidence shows continuity of 
symptomatology associated with the claimed disorder for which 
service connection is sought.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition, in general, must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that establishes an etiological link between the current 
condition and the symptomatology.  Id.  

In light of 38 C.F.R. § 3.303(b) (2004) and  Savage v. Gober, 
10 Vet. App. 488 (1997), the veteran's own statements 
concerning symptomatology related to the left knee and 
laypersons' statements as to their personal knowledge of such 
symptomatology could be the bases for a finding of 
"continuity of symptomatology."  However, there still is 
required evidence of etiology, or causation.  Such evidence 
is in the province of medical professionals qualified to 
opine on such a matter, through education, training, or other 
specialized knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.). 

Here, the post-service medical evidence of record consists of 
private physicians' treatment records (Drs. S. R. B.; K. R. 
C.; and W. W. B.), which, in sum, indicate that the earliest 
treatment received for knee problems was in the mid-1980s, 
some 35 years after discharge from active service.  Radiology 
evidence dated in 2000 to 2001 documents degenerative changes 
in the left knee, torn medial meniscus, and patellar spurs.  
There is no competent medical opinion on etiology.  In this 
connection, it is noted that, in a July 2001 report, Dr. K. 
R. C. diagnosed the veteran with left knee pain, but 
specifically stated that he is "unable to determine any 
disability or causality of [the diagnosed condition] with any 
previous events."  A VA physician stated in his April 2004 
C&P examination report that, based upon contemporaneous 
examination findings and the veteran's medical history as 
documented in the claims folder (which, at the time of the VA 
examiner's review, apparently contained all private 
physicians' records and service medical/personnel records), 
it is "impossible" to link the present knee problems to 
service without speculation.  Service connection may not be 
based on a resort to pure speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2004); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the claim that 
does little more than suggest a possibility that an illness 
might have been caused by in-service radiation exposure is 
insufficient to establish service connection).
 
In conclusion, with no competent medical evidence linking 
current left knee problems with active service or documenting 
arthritic or degenerative changes within one year after 
discharge, service connection is not permissible on either a 
direct or presumptive basis.  38 C.F.R. § 3.303, 3.307, 
3.309(a) (2004).  With the preponderance of the evidence 
against the claim, the benefit-of-reasonable doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



